DETAILED ACTION
This action is in response to application 17/404177, filed on 8/30/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2010/0292857, hereinafter “Bose”. 
Regarding claim 1, Bose anticipates “A method for controlling power production, (see, e.g., Bose, para. 1, 7) comprising:
obtaining a prediction of a weather event; (see, e.g., Bose, fig. 4 sec. 124, para. 36)
determining, by a distributed generator (DG) master controller communicatively coupled to a DG array, a predicted power production impact for the DG array based on the prediction of the weather event; (see, e.g., Bose, fig. 4 & associated text; para. 26-27, 32-36) and 
communicating control commands from the DG master controller to the DG array to control power production in one or more power converters of the DG array to compensate for the predicted power production impact.” (see, e.g., Bose, fig. 4 & associated text; para. 26-27, 32-36).
Regarding claim 2, Bose anticipates “The method of claim 1, wherein determining the predicted the weather event comprises comparing power produced by one or more DG array components that are geographically proximate to the DG array.” (see, e.g., Bose, figs. 3-4 & associated text).
Regarding claim 3, Bose anticipates “The method of claim 1, wherein determining the predicted weather event comprises using at least one of a previously generated weather prediction map or a previously generated weather prediction algorithm.” (see, e.g., Bose, fig. 4 & associated text; para. 26-27, 32-36).
Regarding claim 5, Bose anticipates “The method of claim 1, wherein determining the predicted power production impact comprises determining a predicted amount of power reduction by the DG array and a predicted rate of the power reduction.” (see, e.g., Bose, para. 34-36).
Regarding claim 6, Bose anticipates “The method of claim 5, wherein controlling the power production comprises reducing the power production at a controlled rate based on the predicted amount of the power reduction and the predicted rate of the power reduction.” (see, e.g., Bose, para. 34-36).
Regarding claim 7, Bose anticipates “The method of claim 6, wherein determining the predicted power production impact further comprises predicting a rate of power increase, subsequent to the power reduction, by the DG array; and wherein controlling the power production comprises increasing the power production at a second controlled rate based on the predicted rate of the power increase.” (see, e.g., Bose, para. 26-27, 32-36).
Regarding claim 8, Bose anticipates “An apparatus for controlling power production, (see, e.g., Bose, para. 1, 7) comprising: 
a distributed generator (DG) master controller for (i) determining a predicted weather event; (see, e.g., Bose, fig. 4 & associated text, para. 36)
(ii) determining a predicted power production impact for a distributed generator (DG) array based on the predicted weather event; (see, e.g., Bose, fig. 4 & associated text; para. 26-27, 32-36) and 
(iii) communicating control commands from the DG master controller to control power production in one or more power converters of the DG array to compensate for the predicted power production impact.” (see, e.g., Bose, fig. 4 & associated text; para. 26-27, 32-36).
Regarding claim 9, Bose anticipates “The apparatus of claim 8, wherein determining the predicted weather event comprises comparing power produced by one or more DG array components that are geographically proximate to the DG array." (see, e.g., Bose, figs. 3-4 & associated text).
Regarding claim 10, Bose anticipates “The apparatus of claim 8, wherein determining the predicted weather event comprises using at least one of a previously generated weather prediction map or a previously generated weather prediction algorithm.” (see, e.g., Bose, fig. 4 & associated text; para. 26-27, 32-36).
Regarding claim 12, Bose anticipates “The apparatus of claim 8, wherein determining the predicted power production impact comprises determining a predicted amount of power reduction by the DG array and a predicted rate of the power reduction.” (see, e.g., Bose, para. 34-36).
Regarding claim 13, Bose anticipates “The apparatus of claim 12, wherein controlling the power production comprises reducing the power production at a controlled rate based on the predicted amount of the power reduction and the predicted rate of the power reduction.” (see, e.g., Bose, para. 34-36).
Regarding claim 14, Bose anticipates “The apparatus of claim 13, wherein determining the predicted power production impact further comprises predicting a rate of power increase, subsequent to the power reduction, by the DG array, and wherein controlling the power production comprises increasing the power production at a second controlled rate based on the predicted rate of the power increase.” (see, e.g., Bose, para. 26-27, 32-36).
Regarding claim 15, Bose anticipates “A system for controlling power production, (see, e.g., Bose, para. 1, 7) comprising: 
a distributed generator (DG) sub-array comprising (a) a controller, (b) a plurality of power converters communicatively coupled to the controller, and (c) a plurality of renewable energy sources, wherein the plurality of renewable energy sources and the plurality of power converters are coupled in a one-to-one correspondence; (see, e.g., Bose, figs. 3-4 & associated text) and 
a distributed generator (DG) master controller, communicatively coupled to the DG sub-array, for (i) determining a predicted weather event; (ii) determining a predicted power production impact for the DG sub-array based on the prediction of the weather event; and (iii) communicating control commands from the DG master controller to the DG array to control power production in one or more power converters of the DG array to compensate for the predicted power production impact.” (see, e.g., Bose, fig. 4 & associated text; para. 26-27, 32-36).
Regarding claim 16, Bose anticipates “The system of claim 15, wherein determining the predicted weather event comprises comparing power produced by one or more DG array components that are geographically proximate to the DG sub-array.” (see, e.g., Bose, figs. 3-4 & associated text).
Regarding claim 17, Bose anticipates “The system of claim 15, wherein determining the predicted weather event comprises using at least one of a previously generated weather prediction map or a previously generated weather prediction algorithm, and wherein the previously generated weather prediction map and the previously generated weather prediction algorithm each predicts shading patterns over time.” (see, e.g., Bose, fig. 4 & associated text; para. 26-27, 32-36).
Regarding claim 18, Bose anticipates “The system of claim 15, wherein determining the predicted power production impact comprises determining a predicted amount of power reduction by the DG array and a predicted rate of the power reduction, and wherein controlling the power production comprises reducing the power production at a controlled rate based on the predicted amount of the power reduction and the predicted rate of the power reduction.” (see, e.g., Bose, para. 34-36).
Regarding claim 19, Bose anticipates “The system of claim 18, wherein determining the predicted power production impact further comprises predicting a rate of power increase, subsequent to the power reduction, by the DG array; and wherein controlling the power production comprises increasing the power production at a second controlled rate based on the predicted rate of the power increase.” (see, e.g., Bose, para. 26-27, 32-36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bose in view of Katiraei et al., “Transients of a Micro-Grid System with Multiple Distributed Energy Resources”, IEEE, 2005, hereinafter “Katiraei”. 
Regarding claim 4, Bose discloses “The method of claim 1, wherein controlling the power production comprises managing wiring capacity within the DG array to prevent circuit protection devices from triggering” (see, e.g., Bose, para. 34-35) but does not appear to disclose the further limitation “when operating in an over-drive mode, and wherein during the over-drive mode at least one power converters of the DG array is operated over their rated power level.” However, Katiraei discloses (at pg. 5, sec. C) employing power converters in a DG array above their rated power levels to compensate for faults elsewhere in the DG array. Katiraei and Bose are directed toward electrical power generation and therefore are analogous art. At the time of the invention, one of ordinary skill in the art would have deemed it obvious to try to combine the above-range corrective operation of Katiraei with the DG control system of Bose, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to correct error conditions expeditiously. Accordingly, the instant claim is unpatentable over the combination of Bose and Katiraei. 
Regarding claim 11, Bose discloses “The apparatus of claim 8, wherein controlling the power production comprises managing wiring capacity within the DG array to prevent circuit protection devices from triggering” (see, e.g., Bose, para. 34-35) but does not appear to disclose the further limitation “when operating in an over-drive mode, wherein during the over-drive mode at least one power converter of the DG array is operated over their rated power levels.” However, Katiraei discloses (at pg. 5, sec. C) employing power converters in a DG array above their rated power levels to compensate for faults elsewhere in the DG array. Katiraei and Bose are directed toward electrical power generation and therefore are analogous art. At the time of the invention, one of ordinary skill in the art would have deemed it obvious to try to combine the above-range corrective operation of Katiraei with the DG control system of Bose, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to correct error conditions expeditiously. Accordingly, the instant claim is unpatentable over the combination of Bose and Katiraei.
Regarding claim 20, Bose discloses “The system of claim 15, wherein controlling the power production comprises managing wiring capacity within the DG array to prevent circuit protection devices from triggering” (see, e.g., Bose, para. 34-35) but does not appear to disclose the further limitation “when operating in an over-drive mode, wherein during the over-drive mode at least one power converter of the DG array is operated over their rated power levels.” However, Katiraei discloses (at pg. 5, sec. C) employing power converters in a DG array above their rated power levels to compensate for faults elsewhere in the DG array. Katiraei and Bose are directed toward electrical power generation and therefore are analogous art. At the time of the invention, one of ordinary skill in the art would have deemed it obvious to try to combine the above-range corrective operation of Katiraei with the DG control system of Bose, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to correct error conditions expeditiously. Accordingly, the instant claim is unpatentable over the combination of Bose and Katiraei.

Claims 1-20 are additionally rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2012-010536, published 1-12-2012, listed as reference B2 on the IDS submitted 2/12/2015 in parent application 14/505268, hereinafter "Tokyo Electric Power". 
Regarding claims 1-20, Tokyo Electric Power discloses a method comprising: calculating a predicted output variation amount of each photovoltaic power generation facility on the basis of predicted weather conditions and actual values of an output variation amount of each photovoltaic power generation facility (see claim 1, and figure 1); and selecting a combination of photovoltaic power generation facilities so that the predicted output variation amount of each photovoltaic power generation facility is smoothed (see paragraphs 20-24, and claim 1). This disclosure is almost identical to the claimed invention, which differs materially from Tokyo Electric Power only in that “a distributed generator (DG) array” is not explicitly disclosed. However, distributed generator (DG) arrays were known in the art at the time of the invention. Official Notice is hereby given to that effect. One of ordinary skill in the art, apprised of the photovoltaic power generation facilities and other recitations in Tokyo Electric Power, including a plurality of inverters (see paragraph 16) which are analogous to the claimed converters, would have deemed it obvious to combine a DG array with the teachings of Tokyo Electric Power, thereby obtaining the invention of the instant claims. Accordingly, claims 1-20 are unpatentable over Tokyo Electric Power. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 16 of copending Application No. 17/522460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are far broader than – and encompass the entirety of the subject matter claimed in – the instant application claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Representative claims from the applications are set forth below:
Instant Application 17/404177
Copending Application 17/522460
1. A method for controlling power production, comprising: 
	obtaining a prediction of a weather event; 
	determining, by a distributed generator (DG) master controller communicatively coupled to a DG array, a predicted power production impact for the DG array based on the prediction of the weather event; and
	communicating control commands from the DG master controller to the DG array to control power production in one or more power converters of the DG array to compensate for the predicted power production impact.
1. A method for controlling a storage system, comprising: 
	determining a predicted weather event; and 
	





	iteratively issuing, by a controller, control commands to an inverter connected to a storage system for controlling a behavior of the storage system in view of the predicted weather event.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191